                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00508-FDW-DSC


 SAUER BRANDS, INC.,                )
 a/k/a Duke’s,                      )
        Plaintiff,                  )
                                    )
 vs.                                )                    ORDER and NOTICE OF HEARING
                                    )
 DUKE SANDWICH PRODUCTIONS, )
 INC., DFP SANDWICH SHOPS, LLC, and )
 DUKE BRANDS,                       )
                                    )
        Defendants.                 )



       THIS MATTER is before the Court on following a hearing on all pending motions (Docs.

Nos. 95, 108, 112, 114, 117, 118). For the reasons stated in open court following the hearing, the

Court GRANTS Plaintiff’s Motion to Bifurcate from Jury Trial All Equitable Defenses (Doc. No.

117). The Court DENIES all other motions, including the parties’ motions for summary judgment

(Docs. Nos. 95, 118), the parties’ motions to exclude expert testimony (Docs. Nos. 108, 114), and

Defendants’ Motion to Strike Plaintiff’s Jury Demand (Doc. No. 112).

       In light of the anticipated time needed for trial in this matter and the other cases currently

pending on the Court’s docket, the Court continues this trial from its current setting on May 3,

2021, to a peremptory trial setting to begin with docket call on June 7, 2021, at 9:00 a.m. in

Courtroom 5B of the Charles R. Jonas Building, 401 W. Trade Street, Charlotte, North Carolina

28202. Immediately following docket call, the Court will proceed with jury selection and

commence the trial. The parties’ jointly-prepared pretrial submissions required under this Court’s

Standing Orders and the Case Management Order (Doc. No. 24) governing this case shall be due

by April 1, 2021.



     Case 3:19-cv-00508-FDW-DSC Document 154 Filed 03/02/21 Page 1 of 2
       TAKE NOTICE that a pretrial conference in this matter will take place on Monday, April

19, 2021, at 2:00 p.m. The courtroom location will be determined at a later date.

       IT IS SO ORDERED.



                                        Signed: March 1, 2021




     Case 3:19-cv-00508-FDW-DSC Document 154 Filed 03/02/21 Page 2 of 2
